Name: Council Decision (EU) 2015/178 of 27 January 2015 on the position to be taken on behalf of the European Union within the Sanitary and Phytosanitary Sub-Committee, the Customs Sub-Committee and the Geographical Indications Sub-Committee established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, as regards the adoption of decisions of the Sanitary and Phytosanitary Sub-Committee, the Customs Sub-Committee and the Geographical Indications Sub-Committee on their Rules of Procedure
 Type: Decision
 Subject Matter: European construction;  Europe;  EU institutions and European civil service;  politics and public safety
 Date Published: 2015-02-06

 6.2.2015 EN Official Journal of the European Union L 30/20 COUNCIL DECISION (EU) 2015/178 of 27 January 2015 on the position to be taken on behalf of the European Union within the Sanitary and Phytosanitary Sub-Committee, the Customs Sub-Committee and the Geographical Indications Sub-Committee established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, as regards the adoption of decisions of the Sanitary and Phytosanitary Sub-Committee, the Customs Sub-Committee and the Geographical Indications Sub-Committee on their Rules of Procedure THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4) in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 464 of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (1) (the Agreement) provides for provisional application of the Agreement in part. (2) Article 3 of Council Decision 2014/492/EU (2) specifies which parts of the Agreement are to be applied provisionally, including the provisions on the establishment and functioning of the Sanitary and Phytosanitary Sub-Committee (SPS Sub-Committee), the Customs Sub-Committee, and the Geographical Indications Sub-Committee (GI Sub-Committee). (3) Pursuant to Article 191(5) of the Agreement, the SPS Sub-Committee is to adopt its own rules of procedure at its first meeting. (4) Pursuant to Article 200(3)(e) of the Agreement, the Customs Sub-Committee is to adopt its own rules of procedure. (5) Pursuant to Article 306(3) of the Agreement, the GI Sub-Committee is to determine its own rules of procedure. (6) It is therefore appropriate to determine the Union position in relation to the rules of procedure to be adopted by those sub-committees, HAS ADOPTED THIS DECISION: Article 1 1. The position to be taken on behalf of the Union within the Sanitary and Phytosanitary Sub-Committee established by Article 191 of the Agreement, as regards the adoption of the Rules of Procedure of the SPS Sub-Committee shall be based on the draft Decision of that sub-committee attached to this Decision. 2. Minor technical corrections to the draft Decision may be agreed by the representatives of the Union in the SPS Sub-Committee without further decision of the Council. Article 2 1. The position to be taken on behalf of the Union within the Customs Sub-Committee established by Article 200 of the Agreement, as regards the adoption of the Rules of Procedure of the Customs Sub-Committee shall be based on the draft Decision of that sub-committee attached to this Decision. 2. Minor technical corrections to the draft Decision may be agreed by the representatives of the Union in the Customs Sub-Committee without further decision of the Council. Article 3 1. The position to be taken on behalf of the Union within the Geographical Indications Sub-Committee established by Article 306 of the Agreement, as regards the adoption of the Rules of Procedure of the GI Sub-Committee shall be based on the draft Decision of that sub-committee attached to this Decision. 2. Minor technical corrections to the draft Decision may be agreed by the representatives of the Union in the GI Sub-Committee without further decision of the Council. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 27 January 2015. For the Council The President J. REIRS (1) OJ L 260, 30.8.2014, p. 4. (2) Council Decision 2014/492/EU of 16 June 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (OJ L 260, 30.8.2014, p. 1). DRAFT DECISION No 1/2015 OF THE EU-REPUBLIC OF MOLDOVA SANITARY AND PHYTOSANITARY SUB-COMMITTEE of ¦ 2015 adopting its Rules of Procedure THE EU-REPUBLIC OF MOLDOVA SANITARY AND PHYTOSANITARY SUB-COMMITTEE, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (1) (the Agreement), and in particular Article 191 thereof, Whereas: (1) In accordance with Article 464 of the Agreement, parts of the Agreement have been applied provisionally as of 1 September 2014. (2) Pursuant to Article 191(2) of the Agreement, the Sanitary and Phytosanitary Sub-Committee (SPS Sub-Committee) is to consider any matter relating to the implementation of Chapter 4 (Sanitary and Phytosanitary Measures) of Title V (Trade and Trade-related Matters) of the Agreement. (3) Pursuant to Article 191(5) of the Agreement, the SPS Sub-Committee is to adopt its own rules of procedure, HAS ADOPTED THIS DECISION: Article 1 The Rules of Procedure of the SPS Sub-Committee, as set out in the Annex, are hereby adopted. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, ¦. For the SPS Sub-Committee The Chair (1) OJ L 260, 30.8.2014, p. 4. ANNEX Rules of Procedure of the EU-Republic of Moldova Sanitary and Phytosanitary Sub-Committee Article 1 General provisions 1. The Sanitary and Phytosanitary Sub-Committee (SPS Sub-Committee), established in accordance with Article 191(1) of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other (the Agreement) shall assist the Association Committee in Trade configuration, as set out in Article 438(4) of the Agreement (the Association Committee in Trade configuration), in the performance of its duties. 2. The SPS Sub-Committee shall perform the functions set out in Article 191(2) of the Agreement in the light of the objectives of Chapter 4 of Title V set out in Article 176 of the Agreement. 3. The SPS Sub-Committee shall be composed of representatives of the European Commission and of the Republic of Moldova, responsible for sanitary and phytosanitary matters. 4. A representative of the European Commission or of the Republic of Moldova who is responsible for sanitary and phytosanitary matters shall act as Chair of the SPS Sub-Committee in accordance with Article 2. 5. The Parties in these Rules of Procedure shall be defined as provided for in Article 461 of the Agreement. Article 2 Chairmanship The Parties shall hold the chairmanship of the SPS Sub-Committee, alternately, for a period of 12 months. The first period shall begin on the date of the first Association Council meeting and end on 31 December of the same year. Article 3 Meetings 1. Save as otherwise agreed by the Parties, the SPS Sub-Committee shall meet within three months after the entry into force of the Agreement, at the request of either Party thereafter, or at least once a year. 2. Each meeting of the SPS Sub-Committee shall be convened by its Chair at a place and on a date agreed by the Parties. The notice convening the meeting shall be issued by the Chair of the SPS Sub-Committee no later than 28 calendar days prior to the start of the meeting, unless the Parties agree otherwise. 3. Whenever possible, the regular meeting of the SPS Sub-Committee shall be convened in due time in advance of the regular meeting of the Association Committee in Trade configuration. 4. The meetings of the SPS Sub-Committee may be held by any agreed technological means such as video or audio-conference. 5. The SPS Sub-Committee may address any issue out of session, by correspondence. Article 4 Delegations Before each meeting, the Parties shall be informed, by the Secretariat of the SPS Sub-Committee, of the intended composition of the delegation of each Party attending the meeting. Article 5 Secretariat 1. An official of the European Commission and an official of the Republic of Moldova shall act jointly as Secretaries of the SPS Sub-Committee and shall execute secretarial tasks in a joint manner, in a spirit of mutual trust and cooperation. 2. The Secretariat of the Association Committee in Trade configuration shall be informed of any decisions, opinions, recommendations, reports and other agreed actions of the SPS Sub-Committee. Article 6 Correspondence 1. Correspondence addressed to the SPS Sub-Committee shall be directed to the Secretary of either Party, who in turn will inform the other Secretary. 2. The Secretariat of the SPS Sub-Committee shall ensure that correspondence addressed to the SPS Sub-Committee is forwarded to the Chair of the SPS Sub-Committee and circulated, where appropriate, as documents referred to in Article 7. 3. Correspondence from the Chair shall be sent to the Parties by the Secretariat on behalf of the Chair. Such correspondence shall be circulated, where appropriate, as provided for in Article 7. Article 7 Documents 1. Documents shall be circulated by the Secretaries of the SPS Sub-Committee. 2. A Party shall transmit its documents to its Secretary. The Secretary shall transmit those documents to the Secretary of the other Party. 3. The Secretary of the Union shall circulate the documents to the relevant representatives of the Union and shall systematically copy the Secretary of the Republic of Moldova and the Secretaries of the Association Committee in Trade configuration in such correspondence. 4. The Secretary of the Republic of Moldova shall circulate the documents to the relevant representatives of the Republic of Moldova and shall systematically copy the Secretary of the Union and the Secretaries of the Association Committee in Trade configuration in such correspondence. 5. The Secretaries of the SPS Sub-Committee shall serve as contact points for exchanges provided for in Article 184 of the Agreement. Article 8 Confidentiality Unless otherwise decided by the Parties, the meetings of the SPS Sub-Committee shall not be public. When a Party submits information designated as confidential to the SPS Sub-Committee, the other Party shall treat that information as such. Article 9 Agendas for the meetings 1. A provisional agenda for each meeting as well as draft operational conclusions as provided for in Article 10 shall be drawn up by the Secretariat of the SPS Sub-Committee on the basis of proposals made by the Parties. The provisional agenda shall include items in respect of which the Secretariat has received a request for inclusion in the agenda by a Party, supported by relevant documents, no later than 21 calendar days before the date of the meeting. 2. The provisional agenda, together with the relevant documents, shall be circulated as provided for in Article 7 no later than 15 calendar days before the beginning of the meeting. 3. The agenda shall be adopted by the SPS Sub-Committee at the beginning of each meeting. Items other than those appearing on the provisional agenda may be placed on the agenda if the Parties so agree. 4. The Chair of the SPS Sub-Committee may, upon agreement of the other Party, invite representatives of other bodies of the Parties or independent experts in a subject area on an ad hoc basis to attend the meetings of the SPS Sub-Committee in order to provide information on specific subjects. The Parties shall ensure that those observers or experts respect any confidentiality requirements. 5. The Chair of the SPS Sub-Committee may reduce the time limits specified in paragraphs 1 and 2, in consultation with the Parties, in order to take account of special circumstances. Article 10 Minutes and operational conclusions 1. Draft minutes of each meeting shall be drawn up jointly by the Secretaries of the SPS Sub-Committee. 2. The minutes shall, as a general rule, include in respect of each item on the agenda: (a) a list of participants at the meeting, a list of officials accompanying them and a list of any observers or experts who attended the meeting; (b) documentation submitted to the SPS Sub-Committee; (c) statements which the SPS Sub-Committee has asked to be entered in the minutes; and (d) operational conclusions of the meeting, as provided for in paragraph 4. 3. The draft minutes shall be submitted to the SPS Sub-Committee for approval. They shall be approved within 28 calendar days after each SPS Sub-Committee meeting. A copy shall be sent to each of the addressees referred to in Article 7. 4. Draft operational conclusions of each meeting shall be drawn up by the Secretary of the SPS Sub-Committee of the Party holding the chairmanship of the SPS Sub-Committee, and circulated to the Parties together with the agenda, no later than 15 calendar days before the beginning of the meeting. That draft shall be updated as the meeting proceeds so that at the end of the meeting, unless agreed otherwise by the Parties, the SPS Sub-Committee adopts the operational conclusions, reflecting the follow-up actions agreed by the Parties. Once agreed, the operational conclusions shall be attached to the minutes and their implementation shall be reviewed during any subsequent meeting of the SPS Sub-Committee. To that end the SPS Sub-Committee shall adopt a template, allowing for each action to be tracked against a specific deadline. Article 11 Decisions and recommendations 1. The SPS Sub-Committee shall have the power to adopt decisions, opinions, recommendations, reports and joint actions as provided for in Article 191 of the Agreement. Those decisions, opinions, recommendations, reports and joint actions shall be adopted by consensus between the Parties after completion of the respective internal procedures for their adoption. The decisions shall be binding upon the Parties, who shall take appropriate measures to implement them. 2. Each decision, opinion, recommendation or report shall be signed by the Chair of the SPS Sub-Committee and authenticated by the Secretaries of the SPS Sub-Committee. Without prejudice to paragraph 3, the Chair shall sign those documents during the meeting in which the relevant decision, opinion, recommendation or report is adopted. 3. The SPS Sub-Committee may take decisions, make recommendations and adopt opinions or reports by written procedure, after completion of the respective internal procedures for their adoption, if the Parties so agree. The written procedure shall consist of an exchange of notes between the Secretaries, acting in agreement with the Parties. For that purpose, the text of the proposal shall be circulated pursuant to Article 7, with a time limit of no less than 21 calendar days within which any reservations or amendments shall be made known. The Chair may reduce that time limit, in consultation with the Parties, in order to take account of special circumstances. Once the text is agreed, the decision, the opinion, the recommendation or the report shall be signed by the Chair and authenticated by the Secretaries. 4. The acts of the SPS Sub-Committee shall be entitled Decision, Opinion, Recommendation or Report respectively. Each decision shall enter into force on the date of its adoption unless the decision provides otherwise. 5. The decisions, opinions, recommendations and reports shall be circulated to the Parties. 6. Each Party may decide on the publication of the decisions, opinions and recommendations of the SPS Sub-Committee in its respective official publication. Article 12 Reports The SPS Sub-Committee shall submit a report to the Association Committee in Trade configuration on its activities and those of the technical working groups or the ad hoc groups set up by the SPS Sub-Committee. The report shall be submitted 25 calendar days before the regular annual meeting of the Association Committee in Trade configuration. Article 13 Languages 1. The working languages of the SPS Sub-Committee shall be English and Romanian. 2. Unless otherwise decided, the SPS Sub-Committee shall base its deliberations on documentation prepared in those languages. Article 14 Expenses 1. Each Party shall meet any expenses it incurs as a result of participating in the meetings of the SPS Sub-Committee, both with regard to staff, travel and subsistence expenditure and with regard to postal and telecommunications expenditure. 2. Expenditure in connection with the organisation of meetings and reproduction of documents shall be borne by the Party hosting the meeting. 3. Expenditure in connection with interpreting at meetings and translation of documents into or from English and Romanian as referred to in Article 13(1) shall be borne by the Party hosting the meeting. Interpreting and translation into or from other languages shall be borne directly by the requesting Party. Article 15 Amendment of Rules of Procedure These Rules of Procedure may be amended by a decision of the SPS Sub-Committee in accordance with Article 191(5) of the Agreement. Article 16 Technical working groups and ad hoc groups 1. The SPS Sub-Committee may by a decision pursuant to Article 191(6) of the Agreement create or abolish, where appropriate, technical working groups or ad hoc working groups, including scientific groups and expert groups. 2. The membership of the ad hoc working groups need not be restricted to representatives of the Parties. The Parties shall ensure that the members of any groups created by the SPS Sub-Committee respect any appropriate confidentiality requirements. 3. Unless otherwise decided by Parties, the groups created by the SPS Sub-Committee shall work under the authority of the SPS Sub-Committee, to which they shall report. 4. The meetings of the working groups may be held as the need arises, in person or by a video or audio-conference. 5. The Secretariat of the SPS Sub-Committee shall receive a copy of all relevant correspondence, documents and communications pertaining to the activities of the working groups. 6. The working groups shall have the power to make recommendations in writing to the SPS Sub-Committee. The recommendations shall be made by consensus and communicated to the Chair of the SPS Sub-Committee, who shall circulate the recommendations as provided for in Article 7. 7. These Rules of Procedure shall be applied mutatis mutandis to any technical working group or an ad hoc working group created by the SPS Sub-Committee, unless otherwise provided for in this Article. The references to the Association Committee in Trade Configuration shall be understood as references to the SPS Sub-Committee. DRAFT DECISION No 1/2015 OF THE EU-REPUBLIC OF MOLDOVA CUSTOMS SUB-COMMITTEE of ¦ 2015 adopting its Rules of Procedure THE EU-REPUBLIC OF MOLDOVA CUSTOMS SUB-COMMITTEE, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (1) (the Agreement), and in particular Article 200 thereof, Whereas: (1) In accordance with Article 464 of the Agreement, parts of the Agreement have been applied provisionally as of 1 September 2014. (2) Pursuant to Article 200 of the Agreement, the Customs Sub-Committee is to monitor the implementation and administration of Chapter 5 (Customs and Trade Facilitation) of Title V (Trade and Trade-related Matters) of the Agreement. (3) Pursuant to Article 200(3)(e) of the Agreement, the Customs Sub-Committee is to adopt its own rules of procedure, HAS ADOPTED THIS DECISION: Article 1 The Rules of Procedure of the Customs Sub-Committee, as set out in the Annex, are hereby adopted. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, ¦. For the Customs Sub-Committee The Chair (1) OJ L 260, 30.8.2014, p. 4. ANNEX Rules of Procedure of the EU-Republic of Moldova Customs Sub-Committee Article 1 General provisions 1. The Customs Sub-Committee, established in accordance with Article 200(1) of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (the Agreement) shall perform its functions as provided for in Article 200(2) and (3) of the Agreement. 2. The Customs Sub-Committee shall be composed of representatives of the European Commission and of the Republic of Moldova, responsible for customs and customs-related matters. 3. A representative of the European Commission or of the Republic of Moldova who is responsible for customs and customs-related matters shall act as Chair in accordance with Article 2. 4. The Parties in these Rules of Procedure shall be defined as provided for in Article 461 of the Agreement. Article 2 Chairmanship The Parties shall hold the chairmanship of the Customs Sub-Committee, alternately, for a period of 12 months. The first period shall begin on the date of the first Association Council meeting and end on 31 December of the same year. Article 3 Meetings 1. Save as otherwise agreed by the Parties, the Customs Sub-Committee shall meet once a year or at the request of either Party. 2. Each meeting of the Customs Sub-Committee shall be convened by its Chair at a place and on a date agreed by the Parties. The notice convening the meeting shall be issued by the Chair of the Customs Sub-Committee no later than 28 calendar days prior to the start of the meeting, unless the Parties agree otherwise. 3. The meetings of the Customs Sub-Committee may be held by any agreed technological means such as video or audio-conference. 4. The Customs Sub-Committee may address any issue out of session, by correspondence. Article 4 Delegations Before each meeting, the Parties shall be informed, by the Secretariat of the Customs Sub-Committee, of the intended composition of the delegation of each Party attending the meeting. Article 5 Secretariat 1. An official of the European Commission and an official of the Republic of Moldova who are responsible for customs and customs-related matters shall act jointly as Secretaries of the Customs Sub-Committee and shall execute secretarial tasks in a joint manner, in a spirit of mutual trust and cooperation. 2. The Secretariat of the Association Committee in Trade configuration, as set out in Article 438(4) of the Agreement (the Association Committee in Trade configuration), shall be informed of any decisions, opinions, recommendations, reports and other agreed actions of the Customs Sub-Committee. Article 6 Correspondence 1. Correspondence addressed to the Customs Sub-Committee shall be directed to the Secretary of either Party, who in turn will inform the other Secretary. 2. The Secretariat of the Customs Sub-Committee shall ensure that correspondence addressed to the Customs Sub-Committee is forwarded to the Chair of the Customs Sub-Committee and circulated, where appropriate, as documents referred to in Article 7. 3. Correspondence from the Chair shall be sent to the Parties by the Secretariat on behalf of the Chair. Such correspondence shall be circulated, where appropriate, as provided for in Article 7. Article 7 Documents 1. Documents shall be circulated by the Secretaries of the Customs Sub-Committee. 2. A Party shall transmit its documents to its Secretary. The Secretary shall transmit those documents to the Secretary of the other Party. 3. The Secretary of the Union shall circulate the documents to the relevant representatives of the Union and shall systematically copy the Secretary of the Republic of Moldova in such correspondence. The Secretary of the Union shall send a copy of the final documents to the Secretaries of the Association Committee in Trade configuration. 4. The Secretary of the Republic of Moldova shall circulate the documents to the relevant representatives of the Republic of Moldova and shall systematically copy the Secretary of the Union in such correspondence. The Secretary of the Republic of Moldova shall send a copy of the final documents to the Secretaries of the Association Committee in Trade configuration. Article 8 Confidentiality Unless otherwise decided by the Parties, the meetings of the Customs Sub-Committee shall not be public. When a Party submits information designated as confidential to the Customs Sub-Committee, the other Party shall treat that information as such. Article 9 Agendas for the meetings 1. A provisional agenda for each meeting shall be drawn up by the Secretariat of the Customs Sub-Committee on the basis of proposals made by the Parties. The provisional agenda shall include items in respect of which the Secretariat has received a request for inclusion in the agenda by a Party, supported by relevant documents, no later than 21 calendar days before the date of the meeting. 2. The provisional agenda, together with the relevant documents, shall be circulated as provided for in Article 7 no later than 15 calendar days before the beginning of the meeting. 3. The agenda shall be adopted by the Customs Sub-Committee at the beginning of each meeting. Items other than those appearing on the provisional agenda may be placed on the agenda if the Parties so agree. 4. The Chair of the Customs Sub-Committee may, upon agreement of the other Party, invite representatives of other bodies of the Parties or independent experts in a subject area on an ad hoc basis to attend its meetings in order to provide information on specific subjects. The Parties shall ensure that those observers or experts respect any confidentiality requirements. 5. The Chair of the Customs Sub-Committee may reduce the time limits specified in paragraphs 1 and 2, in consultation with the Parties, in order to take account of special circumstances. Article 10 Minutes and operational conclusions 1. Draft minutes, including operational conclusions, of each meeting shall be drawn up by the Secretary of the Customs Sub-Committee of the Party holding the chairmanship of the Customs Sub-Committee. 2. The draft minutes, including the operational conclusions, shall be submitted to the Customs Sub-Committee for approval. The draft minutes shall be approved within 28 calendar days after each Customs Sub-Committee meeting. A copy shall be sent to each of the addressees referred to in Article 7. Article 11 Decisions and recommendations 1. The Customs Sub-Committee shall have the power to adopt practical arrangements, measures, decisions and recommendations as provided for in Article 200 of the Agreement. Those practical arrangements, measures, decisions and recommendations shall be adopted by consensus between the Parties after completion of the respective internal procedures for their adoption. The decisions shall be binding upon the Parties, who shall take appropriate measures to implement them. 2. Each decision or recommendation shall be signed by the Chair of the Customs Sub-Committee and authenticated by the Secretaries of the Customs Sub-Committee. Without prejudice to paragraph 3, the Chair shall sign those documents during the meeting in which the relevant decision or recommendation is adopted. 3. The Customs Sub-Committee may take decisions or make recommendations by written procedure, after completion of the respective internal procedures for their adoption, if the Parties so agree. The written procedure shall consist of an exchange of notes between the Secretaries, acting in agreement with the Parties. For that purpose, the text of the proposal shall be circulated pursuant to Article 7, with a time limit of no less than 21 calendar days within which any reservations or amendments shall be made known. The Chair may reduce that time limit, in consultation with the Parties, in order to take account of special circumstances. Once the text is agreed, the decision or the recommendation shall be signed by the Chair and authenticated by the Secretaries. 4. The acts of the Customs Sub-Committee shall be entitled Decision or Recommendation respectively. Each decision shall enter into force on the date of its adoption unless the decision provides otherwise. 5. The decisions and recommendations shall be circulated to the Parties. 6. Each Party may decide on the publication of the decisions and recommendations of the Customs Sub-Committee in its respective official publication. Article 12 Reports The Customs Sub-Committee shall report to the Association Committee in Trade configuration at each regular annual meeting of the Association Committee in Trade configuration. Article 13 Languages 1. The working languages of the Customs Sub-Committee shall be English and Romanian. 2. Unless otherwise decided, the Customs Sub-Committee shall base its deliberations on documentation prepared in those languages. Article 14 Expenses 1. Each Party shall meet any expenses it incurs as a result of participating in the meetings of the Customs Sub-Committee, both with regard to staff, travel and subsistence expenditure and with regard to postal and telecommunications expenditure. 2. Expenditure in connection with the organisation of meetings and reproduction of documents shall be borne by the Party hosting the meeting. 3. Expenditure in connection with interpreting at meetings and translation of documents into or from English and Romanian as referred to in Article 13(1) shall be borne by the Party hosting the meeting. Interpreting and translation into or from other languages shall be borne directly by the requesting Party. Article 15 Amendment of Rules of Procedure These Rules of Procedure may be amended by a decision of the Customs Sub-Committee in accordance with Article 200(3)(e) of the Agreement. DRAFT DECISION No 1/2015 OF THE EU-REPUBLIC OF MOLDOVA GEOGRAPHICAL INDICATIONS SUB-COMMITTEE of ¦ 2015 adopting its Rules of Procedure THE EU-REPUBLIC OF MOLDOVA GEOGRAPHICAL INDICATIONS SUB-COMMITTEE, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (1) (the Agreement), and in particular Article 306 thereof, Whereas: (1) In accordance with Article 464 of the Agreement, parts of the Agreement have been applied provisionally as of 1 September 2014. (2) Pursuant to Article 306 of the Agreement, the Geographical Indications Sub-Committee (GI Sub-Committee) is to monitor the development of the Agreement in the field of geographical indications and is to serve as a forum for cooperation and dialogue on geographical indications. (3) Pursuant to Article 306(3) of the Agreement, the GI Sub-Committee is to determine its own rules of procedure, HAS ADOPTED THIS DECISION: Article 1 The Rules of Procedure for the GI Sub-Committee, as set out in the Annex, are hereby adopted. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the GI Sub-Committee The Chair (1) OJ L 260, 30.8.2014, p. 4. ANNEX Rules of Procedure of the EU-Republic of Moldova Geographical Indications Sub-Committee Article 1 General provisions 1. The Geographical Indications Sub-Committee (GI Sub-Committee), established in accordance with Article 306 of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (the Agreement) shall assist the Association Committee in Trade configuration, as set out in Article 438(4) of the Agreement (the Association Committee in Trade configuration), in the performance of its functions. 2. The GI Sub-Committee shall perform its functions set out in Article 306 of the Agreement. 3. The GI Sub-Committee shall be composed of representatives of the European Commission and of the Republic of Moldova, responsible for matters relating to geographical indications. 4. The Parties shall each appoint a Head of Delegation who shall be the contact person for all matters relating to the GI Sub-Committee. 5. The Heads of Delegation shall act as Chair of the GI Sub-Committee in accordance with Article 2. 6. Each Head of Delegation may delegate all or any of the functions of Head of Delegation to a nominated deputy, in which case all references hereafter to the Head of Delegation apply equally to the nominated deputy. 7. The Parties in these Rules of Procedure shall be defined as provided for in Article 461 of the Agreement. Article 2 Chairmanship The Parties shall hold the chairmanship of the GI Sub-Committee, alternately, for a period of 12 months. The first period shall begin on the date of the first Association Council meeting and end on 31 December of the same year. Article 3 Meetings 1. Save as otherwise agreed by the Parties, the GI Sub-Committee shall meet at the request of either Party, alternately in the Union and in the Republic of Moldova, and in any case no later than 90 calendar days from the request. 2. Each meeting of the GI Sub-Committee shall be convened by its Chair at a place and on a date agreed by the Parties. The notice of convening the meeting shall be issued by the Chair of the GI Sub-Committee no later than 28 calendar days prior to the start of the meeting, unless the Parties agree otherwise. 3. Whenever possible, the regular meeting of the GI Sub-Committee shall be convened in due time in advance of the regular meeting of the Association Committee in Trade configuration. 4. By way of exception, the meetings of the GI Sub-Committee may be held by any technological means agreed by the Parties, including video-conference. Article 4 Delegations Before each meeting, the Parties shall be informed, by the Secretariat of the GI Sub-Committee, of the intended composition of the delegation of each Party attending the meeting. Article 5 Secretariat 1. An official of the European Commission and an official of the Republic of Moldova shall act jointly as Secretaries of the GI Sub-Committee, as appointed by the Heads of Delegations, and shall execute secretarial tasks in a joint manner, in a spirit of mutual trust and cooperation. 2. The Secretariat of the Association Committee in Trade configuration shall be informed of any decisions, reports and other agreed actions of the GI Sub-Committee. Article 6 Correspondence 1. Correspondence addressed to the GI Sub-Committee shall be directed to the Secretary of either Party, who in turn will inform the other Secretary. 2. The Secretariat of the GI Sub-Committee shall ensure that correspondence addressed to the GI Sub-Committee is forwarded to the Chair of the GI Sub-Committee and circulated, where appropriate, as documents referred to in Article 7. 3. Correspondence from the Chair shall be sent to the Parties by the Secretariat on behalf of the Chair. Such correspondence shall be circulated, where appropriate, as provided for in Article 7. Article 7 Documents 1. Documents shall be circulated by the Secretaries of the GI Sub-Committee. 2. A Party shall transmit its documents to its Secretary. The Secretary shall transmit those documents to the Secretary of the other Party. 3. The Secretary of the Union shall circulate the documents to the relevant representatives of the Union and shall systematically copy the Secretary of the Republic of Moldova and the Secretaries of the Association Committee in Trade configuration in such correspondence. 4. The Secretary of the Republic of Moldova shall circulate the documents to the relevant representatives of the Republic of Moldova and shall systematically copy the Secretary of the Union and the Secretaries of the Association Committee in Trade configuration in such correspondence. Article 8 Confidentiality Unless otherwise decided by the Parties, the meetings of the GI Sub-Committee shall not be public. When a Party submits information designated as confidential to the GI Sub-Committee, the other Party shall treat that information as such. Article 9 Agendas for the meetings 1. A provisional agenda for each meeting as well as draft operational conclusions as provided for in Article 10 shall be drawn up by the Secretariat of the GI Sub-Committee on the basis of proposals made by the Parties. The provisional agenda shall include items in respect of which the Secretariat has received a request for inclusion in the agenda by a Party, supported by relevant documents, no later than 21 calendar days before the date of the meeting. 2. The provisional agenda, together with the relevant documents, shall be circulated as provided for in Article 7 no later than 15 calendar days before the beginning of the meeting. 3. The agenda shall be adopted by the Chair and the other Head of Delegation at the beginning of each meeting. Items other than those appearing on the provisional agenda may be placed on the agenda if the Parties so agree. 4. The Chair of the GI Sub-Committee may, upon agreement of the other Party, invite representatives of other bodies of the Parties or independent experts in a subject-area on an ad hoc basis to attend its meetings in order to provide information on specific subjects. The Parties shall ensure that those observers or experts respect any confidentiality requirements. 5. The Chair of the GI Sub-Committee may reduce the time limits specified in paragraphs 1 and 2, in consultation with the Parties, in order to take account of special circumstances. Article 10 Minutes and operational conclusions 1. Draft minutes of each meeting shall be drawn up jointly by the Secretaries of the GI Sub-Committee. 2. The minutes shall, as a general rule, include in respect of each item on the agenda: (a) a list of participants in the meeting, a list of officials accompanying them and a list of any observers or experts who attended the meeting; (b) documentation submitted to the GI Sub-Committee; (c) statements which the GI Sub-Committee has asked to be entered in the minutes; and (d) operational conclusions of the meeting, if necessary, as provided for in paragraph 4. 3. The draft minutes shall be submitted to the GI Sub-Committee for approval. They shall be approved within 28 calendar days after each GI Sub-Committee meeting. A copy shall be sent to each of the addressees referred to in Article 7. 4. Draft operational conclusions of each meeting shall be drawn up by the Secretary of the GI Sub-Committee of the Party holding the chairmanship of the GI Sub-Committee, and circulated to the Parties together with the agenda, no later than 15 calendar days before the beginning of the meeting. That draft shall be updated as the meeting proceeds so that at the end of the meeting, unless agreed otherwise by the Parties, the GI Sub-Committee adopts the operational conclusions, reflecting the follow-up actions agreed by the Parties. Once agreed, the operational conclusions shall be attached to the minutes and their implementation shall be reviewed during any subsequent meeting of the GI Sub-Committee. To that end the GI Sub-Committee shall adopt a template, allowing for each action to be tracked against a specific deadline. Article 11 Decisions 1. The GI Sub-Committee shall have the power to adopt decisions in the cases provided for in Article 306(4) of the Agreement. Those decisions shall be adopted by consensus between the Parties after completion of the respective internal procedures for their adoption. They shall be binding upon the Parties, which shall take appropriate measures to implement them. 2. Each decision shall be signed by the Chair of the GI Sub-Committee and authenticated by the Secretaries of the GI Sub-Committee. Without prejudice to paragraph 4, the Chair shall sign those documents during the meeting in which the relevant decision is adopted. 3. The GI Sub-Committee may take decisions or adopt reports by written procedure, after completion of the respective internal procedures for their adoption, if the Parties so agree. The written procedure shall consist of an exchange of notes between the Secretaries, acting in agreement with the Parties. For that purpose, the text of the proposal shall be circulated pursuant to Article 7, with a time limit of no less than 21 calendar days within which any reservations or amendments shall be made known. The Chair may reduce that time limit, in consultation with the Parties, in order to take account of special circumstances. Once the text is agreed, the decision or the report shall be signed by the Chair and authenticated by the Secretaries. 4. The acts of the GI Sub-Committee shall be entitled Decision or Report respectively. Each decision shall enter into force on the date of its adoption unless the decision provides otherwise. 5. The decisions shall be circulated to the Parties. 6. Each Party may decide on the publication of the decisions of the GI Sub-Committee in its respective official publication. Article 12 Reports The GI Sub-Committee shall report to the Association Committee in Trade configuration on its activities at each regular meeting of the latter. Article 13 Languages 1. The working languages of the GI Sub-Committee shall be English and Romanian. 2. Unless otherwise decided, the GI Sub-Committee shall base its deliberations on documentation prepared in those languages. Article 14 Expenses 1. Each Party shall meet any expenses it incurs as a result of participating in the meetings of the GI Sub-Committee, both with regard to staff, travel and subsistence expenditure and with regards to postal and telecommunications expenditure. 2. Expenditure in connection with the organisation of meetings and reproduction of documents shall be borne by the Party hosting the meeting. 3. Expenditure in connection with interpreting at meetings and translation of documents into or from English and Romanian as referred to in Article 13(1) shall be borne by the Party hosting the meeting. Interpreting and translation into or from other languages shall be borne directly by the requesting Party. Article 15 Amendment of Rules of Procedure These Rules of Procedure may be amended by a decision of the GI Sub-Committee in accordance with Article 306(3) of the Agreement.